Citation Nr: 0626154	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  99-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
tinnitus and a cervical spine disorder.    

This appeal was initially presented to the Board in September 
2000, at which time both issues were denied.  However, in an 
April 2006 order, the U.S. Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Remand, vacating 
the Board's September 2000 decision and remanding these 
issues back to the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for tinnitus and a 
cervical spine disability.  When these issues were originally 
denied by the RO in December 1997, they were found to be not 
well-grounded, and no additional development was afforded the 
veteran.  Subsequent to that determination, and the Board's 
September 2000 denial, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The law 
also provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In this case, the veteran has not yet been afforded full VA 
compliance with the VCAA.  In particular, he has not been 
given the text of 38 U.S.C.A. §§ 5103 and 5103A or other 
pertinent laws and regulations; the November 1998 statement 
of the case was incomplete in this regard, as it was issued 
prior to the enactment of the VCAA, and the veteran has not 
been afforded a separate letter regarding the VCAA and its 
applicability to his pending appeal.  Therefore, remand of 
his appeal is required in order to ensure the VA's duties to 
notify and assist the veteran are met.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish an initial rating and 
effective date for the disabilities on appeal.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that an 
initial rating and effective date for the award of benefits 
will be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both an initial rating and effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 3.102, 
3.156(a), 3.159, 3.326(a) are fully 
complied with and satisfied.  In 
particular, the veteran should be 
requested to provide any evidence in his 
possession that pertains to his claims.  
Copies of all documents forwarded to the 
veteran with respect to the VCAA should be 
included in the claims folder for future 
review.  The RO should also send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an initial rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After completion of the above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
any cervical spine disability.  All 
necessary tests and studies should be 
undertaken.  After all relevant evidence 
in the claims file is reviewed, the 
specialist should offer an opinion as to 
whether the veteran has a cervical spine 
disorder and, if so, whether it is at 
least as likely as not (50 percent or more 
probability) that such disorder began 
during, was aggravated (worsened) by, or 
was the result of some incident of active 
service.  If the etiology of the diagnosed 
disorder is attributed to multiple 
factors/events, the specialist should 
specify which symptoms/diagnoses are 
related to which factors/events.

3.  Thereafter, the RO should again 
consider the veteran's claims for service 
connection for tinnitus and a cervical 
spine disorder in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2005).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


